DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serbajlo et al hereinafter Serbajlo (US 20210058517) in view of Ahgren et al hereinafter Ahgren (US 20160050491). 

Referring to Claim 1. Serbajlo discloses a system operable in a network  (refer to par 0099) including a first computer system and a second computer system (Fig 1), wherein the first and second computer systems and respective first and second microphones thereof (refer to Fig 1) , are in an acoustic environment wherein the first microphone and the second microphone (refer to par 0037) receive respective portions of a same audio input signal (refer to par 0037), the system configured to: 
receive data from respective audio buffers of the first and second computer systems, wherein the data are encoded from respective microphone inputs of the first and the second computer systems (refer to par 00062, 0103); 
synchronize the received data from the respective audio buffers (synchronize the data) to produce thereby corrected data (refer to par 0065, 0093, 0094); and mix the corrected data into an output buffer; wherein synchronization reduces echo when the corrected data are played at a remote peer computer system (refer to par 0094, 0106). 
Although Serbajlo discloses disclose the invention substantially as claimed, Serbajlo did not explicitly disclosing correcting for the gain differences.  
Ahgren in analogous art, disclosing correcting for the gain differences (refer to par 0051).  
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to combine the teaching of Serbajlo with Ahgren because Ahgren’s  
Referring to Claim 2.  Serbajlo and Ahgren disclosed the system of claim 1, Ahgren discloses wherein mixing the corrected data includes emphasizing data from a computer system currently being used for audio input and reducing input data from a microphone attached to a computer system not currently being used for audio input (echo suppression, suppressing one of the audio signal which is to emphasize another: refer to par 0050). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to combine the teaching of Serbajlo with Ahgren because Ahgren’s  teaching would allow the system of Serbajlo to refine the ability to eliminate the interference in the conference.  

Referring to Claim 3.  Serbajlo and Ahgren disclosed the system of claim 1, Serbajlo discloses wherein synchronization and mixing buffers is performed by a computer system selected from the group consisting of the first computer system and the second computer system (master device, selected, refer to par 0095). 

Referring to Claim 4. Serbajlo and Ahgren disclosed the system of claim 1. Serbajlo discloses wherein synchronization and mixing is performed by a server in the network (a server can perform the mix, refer to par 0094).

Referring to Claim 5. Serbajlo and Ahgren disclosed the system of claim 1, Serbajlo discloses Serbajlo discloses identify that the microphones of the first and the second computer system receive portions of a same audio input signal (refer to par 0099).

Referring to Claim 6.  Serbajlo and Ahgren disclosed the system of claim 1, Serbajlo discloses receive remote data from a remote peer computer system of the network, wherein the remote peer computer system is outside the acoustic environment (can received data from the remote device, refer to par 0099, 0100); and send the  remote data to the first and second computer systems with respective delays so that the remote data plays synchronously at the first and second computer systems, or send the  remote data to one of the first and the second computer systems (sent data to remote device or the another device, refer to par 0093, 0094, 0099).

Referring to Claims 7 – 14.  Claims are rejected under similar rational as claims 1-6.  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447